 NATIONAL APARTMENT LEASING COMPANYFrank J. Schroeder d/b/a National Apartment Leas-ing Company and Stephen J. Grochowski. Case6-CA-13561June 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn February 2, 1982, Administrative Law JudgeJ. Lee Benice issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2and conclusions3of the Administrative LawJudge4and to adopt his recommended Order,except as modified herein.5The Administrative Law Judge concluded thatRespondent did not violate Section 8(a)(l) of theAct when Supervisor Lentz told employee Gro-chowski that, if Respondent's employees selectedunion representation, it would fold and that he wasafraid they all would lose their jobs. According tothe Administrative Law Judge, Lentz merely ex-pressed his personal feelings to Grochowski andhad no intention of threatening him. The GeneralCounsel seeks reversal of this finding. We agreethat the Administrative Law Judge erred. We haveconsistently found remarks like those of Lentz toRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 1B8 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.s We do not adopt the Administrative Law Judge's comments in sec.III, A, 5, of his Decision concerning Respondent's motion to amend itsanswer at the hearing.s The Administrative Law Judge found that employee Stewart waspossibly the source for Grochowski's comment that companies threatento fold to keep unions out. The record contains no evidence of the sourceof this comment. Accordingly, we do not rely on this finding This doesnot affect our decision herein.4 In the absence of an allegation in the complaint and since the issuewas not litigated, we do not adopt the Administrative Law Judge's sug-gestion that employee Stewart was discharged because of his union activ-ities.a We find it will effectuate the purposes of the Act to require Re-spondent to expunge from Stephen J. Grochowski's personnel record, orother files, any reference to his unlawful discharge and notify him thatthis has been done and that evidence of this unlawful discharge will notbe used as a basis for future personnel action against him. We shallmodify the Administrative Law Judge's recommended Order and noticeaccordingly. See Sterling Sugars, Inc., 261 NLRB 472 (1982).263 NLRB No. 3violate the Act because they may reasonably besaid to have a tendency to interfere with the freeexercise of employee rights under the Act. Neitherthe speaker's intent nor the successful effect ofsuch remarks on an employee is material. ElRancho Market, 235 NLRB 468, 471 (1978). Ac-cordingly, we find that, by telling Grochowski thatRespondent would fold and that everyone wouldlose their jobs if the organizing effort succeeded,Respondent violated Section 8(a)(1) of the Act.AMENDED REMEDYHaving found that Respondent has engaged inunfair labor practices, we shall order Respondentto cease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof the Act. Since we have found that Respondentdischarged Stephen Grochowski in violation of theAct, we shall order Respondent to offer him imme-diate and full reinstatement to his former positionor, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his senior-ity or other rights and privileges. We shall furtherorder Respondent to make him whole for any lossof earnings he may have suffered as a result of thediscrimination against him by payment to him ofthe amount he normally would have earned fromthe date of his termination, April 28, 1980, withbackpay to be computed in the manner prescribedin F. W Woolworth Company, 90 NLRB 289 (1950),with interest as prescribed in Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962), and Florida SteelCorporation, 231 NLRB 651 (1977). Respondentshall also post a notice to employees, setting forththe aforementioned unfair labor practices and rem-edies.On the basis of the foregoing findings of fact andthe entire record in this case, we make the follow-ing:AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law5:"5. By threatening Stephen Grochowski that Re-spondent would fold and that employees wouldlose their jobs if they selected union representation,Respondent has engaged in an unfair labor practiceaffecting commerce within the meaning of Sections8(a)(l) and 2(6) and (7) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrank J. Schroeder d/b/a National ApartmentLeasing Company, Pittsburgh, Pennsylvania, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs accordingly:"(a) Threatening employees that Respondent willfold and that employees will lose their jobs if theyselect union representation."2. Insert the following as paragraph 3(b) and re-letter the subsequent paragraphs accordingly:"(b) Expunge from Stephen J. Grochowski's per-sonnel record, or other files, any reference to hisdischarge on April 28, 1980, and notify him inwriting that this has been done and that evidenceof this unlawful discharge will not be used as abasis for future personnel actions against him."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT interfere with, restrain, orcoerce our employees in exercise of theserights.WE WILL NOT interrogate our employees re-garding their union activities, sympathies, ordesires or those of other employees.WE WILL NOT threaten our employees withclosing our plant and loss of their jobs if theyselect union representation.WE WILL NOT discharge or otherwise dis-criminate against our employees in regard totheir hire or tenure of employment or anyterms or conditions of employment becausethey engage in protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to engage inor refrain from engaging in any or all of theactivities specified in Section 7 of the Act.WE WILL offer Stephen J. Grochowski im-mediate and full reinstatement to his formerjob or, if that job no longer exists, to a sub-stantially equivalent job, without prejudice tohis seniority or other rights or privileges, andWE WILL make him whole for any loss ofearnings he may have suffered as a result ofhis discharge, with interest.WE WILL expunge from our files any refer-ences to the discharge of Stephen J. Gro-chowski on April 28, 1980, and WE WILLnotify him that this has been done and thatevidence of this unlawful discharge will not beused as a basis for future personnel actionsagainst him.FRANK J. SCHROEDER D/B/A NA-TIONAL APARTMENT LEASING COM-PANYDECISIONSTATEMENT OF THE CASEJ. LEE BENICE, Administrative Law Judge: Thecharge in this case was filed on June 20, 1980, by Ste-phen J. Grochowski, an individual. On August 14, 1980,the complaint was issued alleging that Respondent violat-ed Section 8(a)(3) of the National Labor Relations Act,as amended, herein called the Act, by discharging Gro-chowski for union activity. At the hearing, the complaintwas amended to allege, further, that Respondent threat-ened one employee with discharge and interrogated an-other in violation of Section 8(a)(l). Respondent, in itsanswer, amended at the hearing, denies that it has com-mitted any unfair labor practices.Hearings were held before me in Pittsburgh, Pennsyl-vania, on March 2 and 3, 1981, and on April 6, 1981.Post-hearing briefs have been filed by Respondent andthe General Counsel.Upon the entire record in this case, including my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1. THE BUSINESS OF RESPONDENTRespondent is engaged in the management of apart-ments in Allegheny County, Pennsylvania. During a rep-resentative 12-month period, it derived gross revenues ofmore than $1 million. During the same period, it pur-chased goods and materials valued in excess of $5,000from enterprises located within Pennsylvania, each of16 NATIONAL APARTMENT LEASING COMPANYwhich had obtained these from points outside of Pennsyl-vania. I find that Respondent is an employer engaged incommerce within the meaning of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDThe Laborers' International Union of North America,Constructed General Laborers' Local 373, AFL-CIO,referred to in this Decision as Local 373, or as theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsI. In generalStephen Grochowski was employed by RespondentNational Apartment Leasing Company (NALCO) fromDecember 3, 1979, through April 28, 1980, as a mainte-nance man, and as such was involved with inspectingand making required repairs in the six apartment build-ings to which he was assigned. His immediate supervisorwas John Davies, the maintenance supervisor. AboveDavies was his wife, Linda Davies, the general manager,and above her was Frank Schroeder, the proprietor.On Friday, April 25, 1980, dissatisfied with the size ofa cost-of-living increase in his pay, and after a discussionwith a fellow employee, Heinz Gruen, Grochowski con-tacted Adam Menosky of Local 373, who told him thatthe Union would be willing to represent the NALCOemployees if a majority of them would support an orga-nizing effort. Menosky suggested that Grochowski makediscreet inquiries among his fellow employees to deter-mine how many would support a union. That afternoon,Grochowski spoke again with Gruen and determinedwhich employees should be contacted. Gruen, a memberof the cleaning crew, agreed to contact those on hiscrew. Grochowski was to talk to his fellow maintenanceemployees.Grochowski soon encountered Philip Lentz, a long-time NALCO employee' whom he regarded as a friend,and who, he thought, would be able to give him an ac-courate appraisal of the chances of getting a union. Gro-chowski expected encouragement from Lentz, but, to hissurprise, Lentz became apprehensive. Lentz said that, if aunion came in, the Company would fold, and Lentz wasafraid that he would lose his job.2Grochowski respond-Lentz was the leader of the roofing crew, but, when weather condi-tions were unfavorable for roofing work, he functioned as one of themore highly skilled maintenance men. His alleged supervisory status isdiscussed elsewhere.O Grochowski so testified. Lentz denied being apprehensive or express-ing such concerns, but I credit Grochowski. Grochowski may have had aone-sided view of things, but, with that acknowledged, he was an other-wise believable witness whose bearing on the stand and whose manner ofanswering questions was convincing. I found him to be a very crediblewitness. Lentz, at the other extreme, was never convincing. His attitudetoward the proceedings, the counsel for the General Counsel, and eventhe presiding officer was conspicuously overflowing with an annoyancewhich he appeared to be trying to display rather than suppress. His an-swers were sometimes evasive, often hesitant, frequently sounded grudg-ed by saying that, if a union could cause the Company tofold, he (Grochowski) had no right to jeopardize the em-ployees' jobs. At this point, he appeared inclined to dropthe entire idea of organizing the NALCO employees.At the end of the day, Grochowski ran into fellow em-ployee John Stewart, who indicated that he would votefor a union on a secret ballot but would outwardly claimto be against unions.After work, Grochowski called Gruen and told himwhat he had learned. Gruen, who had already inter-viewed several members of the cleaning crew, expressedsurprise at Lentz' reaction. Grochowski then told Gruenthat he "found out" that the Company would alwaysthreaten to fold as a way of discouraging union organiz-ing. Possibly he had heard this from Stewart.On Monday morning, April 28, at 10 or 11 o'clock,Grochowski ran into Lentz again and told him that heno longer believed that the Company really would fold ifit had a union. Lentz again expressed fear for his job,?but Grochowski. having in mind Gruen's numerous con-tacts on the cleaning crew, indicated that the mattermight already have gone so far that it was out of hishands. He left the impression that the organizing effortswere going forward.At 2 o'clock, Grochowski was summoned to a meetingwith John Davies, and was discharged. Davies said thatGrochowski did not seem to fit in with what they weredoing there and that they were going to let him go. Gro-chowski's response was to tell him not to worry about it,that he (Grochowski) knew what was going on. Daviesasked him what he meant by that, but Grochowski saidto never mind.4Grochowski was terminated without fin-ishing the day.Lentz later told Heinz Gruen that Grochowski hadbeen fired for union activity.5Linda Davies later toldJohn Stewart that Grochowski had left voluntarily. JohnDavies, at the time of the discharge, put his name on amemorandum in which he said that he thought that Gro-chowski had wanted to be fired so that he could collectunemployment compensation. At the hearing, however,Schroeder and Linda Davies testified that Grochowskiwas fired because he did not perform adequately andeither could not or would not make the effort necessaryto correct that situation.ing and unconvincing, and were accompanied, at times, by glances sug-gesting lack of commitment to accuracy.a I credit Grochowski's account. Lentz has denied making such re-marks in the April 25 conversation, not in this one. But, even if the inten-tion in his testimony was to deny the April 28 remark as well, I do notfind him to be a credible witness, for the reasons given in the previousfootnote.4 Grochowski, whom I find to be a credible witness, so testified. Al-though Davies did not include these remarks in his descrption of theconversation, his testimony did not rule them out, in my opinion. And tothe extent that the testimony of these two witnesses may be incompatible,I found Grochowski to be the more convincing, by virtue of his demea-nor on the stand.5 On this point, I credit Gruen's testimony to that effect, and not theportion of Lentz' testimony which could be construed as a denial of theremark. Gruen impressed me as a credible witness. He was direct andstraightforward in his answers, and his appearance was that of a persontelling the truth. On the other hand. Lentz, as previously noted, was nota very credible witness.17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's witnesses presented oral and documen-tary evidence to show that Grochowski did not have suf-ficient basic knowledge of plumbing and forced-air fur-naces, did not learn quickly, could not keep up with hisassignments, did not have a positive attitude, and did notkeep the exterior of his buildings acceptably clean. Ac-cording to these witnesses, this caused problems for themand eventually led to the decision to remove him. Re-spondent contends, in effect, that no one in managementwas aware of Grochowski's organizing efforts, and thatit was only by coincidence that he was fired at this par-ticular time. Its witnesses testified that Lentz did not tellany of his superiors about Grochowski's union activities,and that they did not learn from any other source.I do not accept Respondent's version of these eventsbecause, when considered along with all of the otherfacts and circumstances, this version seems improbable,and also because I simply did not believe the essentialportions of the testimony of the individual witnesses forRespondent. An analysis of their testimony will showwhy I reach that conclusion.2. The testimony of Respondent's witnessesFrank Schroeder, the first of Respondent's witnesses,testified that in December 1979 and January and Febru-ary 1980 he would see or talk to Grochowski aboutthree times per week, and would monitor his progressalmost daily, either through the work Grochowski wasdoing or from reports Schroeder was receiving. Hewould often send memos to his maintenance men onthings that were not being done properly or on special-ized matters. None of these memos-all of which Gro-chowski would have seen and could confirm or refute-was ever introduced or described, and none, howevercritical of Grochowski, was ever placed in the employ-ee's personnel file.According to Schroeder, he also gave Grochowskiadvice, at times, on heating problems, sometimes bymemo and sometimes in person, whenever he heard thatGrochowski was having a particular problem. However,not one of the incidents was described by the witness,and none of the memos was introduced. None were inGrochowski's personnel file; no matter how revealingthey might have been of any of Grochowski's allegedshortcomings. Here again, the incident or memo wouldbe of a type that Grochowski could confirm or refute.Instead, what Respondent did introduce through Schroe-der was a collection of altogether different memos, theauthenticity of which is questioned by the General Coun-sel, none of which memos would ever have been seen byGrochowski or by anyone outside of Respondent's innercircle of management, but copies of all of which weresaid to have been placed in Grochowski's permanent file.With these self-serving memorandums to confirm hiswords, Schroeder testified, first, that he had, in Januaryand February, in two of the memos, evinced a concernabout Grochowski's lack of knowledge concerningplumbing, boilers, and forced-air furnaces, to whichmemos John Davies had replied in January by indicatingthat he would spend some time with Grochowski, and inFebruary by saying, "Let's give it a little more time."Schroeder stated that the memo concerning plumbingwas prompted in part by reports to him that Grochowskiwas having problems on the witness stand.Aside from the question of Grochowski's skill withplumbing and furnaces, Schroeder testified that therewere continuing problems, consisting of tenant com-plaints and repeated requests by tenants for correction ofthe same problems, and shortcomings in Grochowski'scleaning up around his buildings on his morning inspec-tion. Again, he gave no specific examples. He testifiedthat on April 2 he sent a memo (Resp. Exh. 7) to JohnDavies, indicating that Grochowski did not seem to beworking out, did not have the necessary basic knowl-edge, did not seem to be able to grasp the work, and wasnot the kind of self-motivated person Respondent neededin that job to solve the maintenance problems. Davies'reply, handwritten on the memo, indicates that Gro-chowski did not work well with the other men,6andneeded Davies' constant assistance. Davies' reply alsoquestioned whether it would work out, but said hewould spend some more time with Grochowski, and thatRespondent should give it until the end of the month.Schroeder testified that during the week of April 13 heheld a meeting with Linda and John Davies concerningGrochowski and his problems and decided that Respond-ent would have John talk to Steve one last time, hopeful-ly quickly, to see how he felt, and that, if he seemedwilling to try to improve, to keep him; otherwise to layhim off. Schroeder then stated for the first time thatGrochowski had attitude problems and had been unwill-ing to improve. Schroeder testified that the followingweek there came a memorandum from him to JohnDavies, stating that he agreed with what John and Lindahad said to the effect that Grochowski just was notworking out and that they should try to resolve thematter by the end of the month, and instructing JohnDavies to have one more talk with Grochowski, and, ifno success, to lay him off.A certain amount of pretense can occur in a memowritten merely to record a meeting, but, even so, thewording with which Schroeder recapitulates this meetingseems unnatural.?And I am struck with how very natu-ral the same language would seem if it had been said tohave been written instead by someone unaware thatthere had been a meeting. Ultimately, of course, thiswould imply that the meeting itself was fictitious, andthe memos false. While I am unwilling to rest so heavy aa This was never explained. Grochowski apparently worked alonemost of the time.I Its tone and form, oddly, are not as if the memo had been written tomemorialize the conference for the benefit of Grochowski's file or toremind John Davies to follow through (the only worthwhile purposes Ican think of for the memo) but instead speak as if Schroeder were think-ing the matter through for the first time, and then abruptly struck on agood idea:...Why don't you have one more talk with him. If no succes, layhim off.Indeed, a person unaware of the testimony about a meeting could con-clude from a reading of the memo that there had not been a meeting atall, and that Schroeder had spoken to John and Linda separately:After talking to both you and Linda, I agree that Steve just isn'tworking out. I also agree [with your previous memo] that we shouldtry to resolve by the end of the month. Why don't you have onemore talk with him. If no success, lay him off.18 NATIONAL APARTMENT LEASING COMPANYfinding entirely on so slender a reed, neither am I willingto pass by the language of this memorandum withoutmention of my observation.Schroeder testified further that early on Mondaymorning, April 28, he got after John Davies to take careof the Grochowski matter, which Davies had not yet re-solved, and to take care of it promptly. He claims that hewanted to clean up this loose end before the end of themonth because it also was, in a sense, the end of their"employment year." But the "employment year" hasvery little significance8and, when questioned, Schroederconceded that it really did not matter very much. YetJohn Davies later testified that Schroeder was reallyupset on that Monday when he gave Davies instructionsto resolve the Grochowski matter. Curiously, Davies stillhad 3 full days left in which to meet the requirement,supposedly set down at the meeting, of an end-of-monthresolution of the situation; and, with Schroeder's ac-knowledgement that the April 30 date was of limited sig-nificance anyway, the likelihood that something more se-rious and pressing than a mere loose end (and, at that,one not yet overdue for resolution) was troublingSchroeder so greatly must be considered.Schroeder testified further that, after Davies spoke toGrochowski, Schroeder received a memorandum fromDavies stating that Grochowski had not been receptive;had said that he did not like the work, and hated thewinter weather; was thinking of quitting and going backto California; and, when fired, seemed relieved. TheDavies' memo concludes that Grochowski was probablydelighted to be fired so that he could collect unemploy-ment compensation (presumably in Pennsylvania, wherethe winter weather was so bad).Linda Davies, in her testimony, expanded upon thecontention advanced by Schroeder that Grochowski'sperformance in certain areas was deficient. She testifiedthat later in March it came to her attention that Gro-chowski was not keeping the exterior of the buildings,particularly one building called the Tamarind, clear oftrash, as he was supposed to, and not replacing all lightbulbs. According to her testimony, she complained bymemo to her husband, whose reply indicated that hewould speak to Steve and try to work it out. She feltthat this memo was necessary because when she spoke toGrochowski about it, his response was that he was not ajanitor. Grochowski denied making that remark, and heand Gruen also have complete explanations for the pres-ence of the trash and debris around the Tamarind,through no fault of Grochowski and due to causesknown to the management. And their testimony stoodunrebutted.Linda Davies testified that after months of listening tothe complaints of tenants and rental agents about thecondition and appearance of Grochowski's buildings, andwith no sign that Grochowski's was going to improve,she decided, in approximately mid-April, that she did noti Cost-of-living raises are given to employees in May, and the tenant'sleases mostly run from May I to April 30. Otherwise, Respondent had noother explanation for calling this an "employment year" or attributingmuch significance to it or to whether or not Grochowski worked pastApril 30. Respondent operated on a calendar year for all tax and fiscalpurposes.want Grochowski to remain with NALCO. Accordingto her testimony, she expressed these feelings to JohnDavies and Frank Schroeder, and this led to the Aprilmeeting at which everyone agreed that John would havea final talk with Grochowski and that, unless he got avery favorable response, Grochowski would be fired. Asbefore, there were no outside witnesses to any of theseconversations and memorandums.According to Linda Davies, she first became aware, inearly January, that Grochowski's handling of tenants' re-quests for maintenance services was deficient, and, bythe end of January, tenants' complaints relating to thesefailures became more serious. By the third week of Feb-ruary, she had talked to several angry tenants about hisfailure to make repairs promptly, and she reacted bysending a memorandum to John Davies, who replied thathe was working with Grochowski and would have tohelp him catch up.She testified further that she had a few conversationswith Steve, one brief one in particular that she couldrecall in late February or early March in which shetalked to him about his not fixing things on the first tryand told him that when he had a problem he could notsolve he should ask for help rather than let it go uncor-rected.To make her point, Linda Davies presented a numberof illustrative examples of poor repair work, using copiesof "service requests." These are tenants' requests forservice, noted on index cards given to the maintenanceman. He makes a notation on the back of the card de-scribing the action he has taken and giving the date ofthe repair.These service requests placed in evidence show a totalof only nine of the service calls answered by Gro-chowski during his last 3 months on the job. In everycase, according to these documents which were selectedby Respondent for a different purpose, the work wascompleted promptly.Considering the large number of failures alleged by thewitness, and considering her familiarity with, and freeaccess to, these records, she presented what will be seenas surprisingly few examples. But even more strikingthan the paucity of examples that she presented was thefact that the illustrative examples she handpicked are sur-prisingly unsupportive of her (and Respondent's) asser-tions.To begin with, the nine service requests are given toillustrate only four instances wherein Stephen Gro-chowski allegedly fail to handle maintenance problemscorrectly on the first attempt. Only one instance even in-volved more than one "callback." And the examples arenot convincing examples of a deep-seated or chronicproblem, as will be seen:In the first set of examples, Grochowski apparently re-paired a dishwasher correctly on the first try, but wascalled twice more because the tenant continued to com-plain that the furnace was intermittently blowing coldair. Each time, Grochowski made some minor correctionand found that furnace to be working correctly when heleft. On the fourth call from the tenant, John Davies wasasked to handle it personally. He noted on the card that19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had changed a clogged filter and that he too foundthe furnace to be working correctly when he left. Noone asked the witness whether the tenant ever calledagain.Assuming that a furnace with a clogged filter wouldblow air freely but that the air would somehow turncold, three more matters still trouble me about this bit ofevidence. One is that after all the special attention thatRespondent claims was given to Grochowski on the sub-ject of forced-air furnaces,9it seems unlikely thatanyone, no matter how inept, would not have been suc-cessfully trained to look at the filter. Another troublingmatter is that an operation as sizeable and well organizedas NALCO's would not have systematically replacedfurnace filters before they became so clogged that thefurnaces somehow blew that cold air and required indi-vidual attention. And there is some evidence that theydid indeed replace them systematically. Heinz Gruen tes-tified, without contradiction, that he had been assignedsome seemingly systematic replacing of furnace filters inthe very building in question. The third troublesomepoint is that Grochowski's contemporaneous notation onthe service request card showed that another employeehad checked the furnace with him and apparently hadagreed with him that it was functioning correctly whenthey left.At this point, it should be noted that there is convinc-ing unrebutted testimony by John Stewart (which Icredit) to the effect that the furnaces serving that build-ing (the Village Square Apartments) had been trouble-some for some time, and that, no longer after Gro-chowski left NALCO, they were all rewired. Yet LindaDavies, in charge of NALCO's day-to-day operations,had previously testified that she was unaware of anyproblems with these furnaces. This affects her credibilitygenerally, because a problem so chronic and widespreadwas unlikely to have escaped her attention altogether.In the second set of examples chosen by Linda Davies,Grochowski caulked a bathtub to correct a leak and wascalled back 2 months later because of the same kind ofleak, and caulked the tub again.In this third set of examples, a tenant complained that(what apparently was) a casement window, once opened,would not close again. Grochowski found that the armwas out of its track and repositioned it. The tenant com-plained again 6 days later that it still did not work cor-rectly. Grochowski could find no specific defect, but hetightened the mechanism, and there is no evidence thatthe tenant ever called again.In the fourth and last set of examples, a tenant com-plained that a hot water tank was leaking badly. Gro-chowski repaired the leak that day, and the tenant appar-ently never complained again about a leak in the hotwater heater. However, 3 days later, the tenant com-plained that the heater was not on. Grochowski relightedthe pilot and set it a little lower. There is no evidence ofa further problem with this hot water heater.The foregoing is Respondent's entire showing to illus-trate 4 months of alleged incompetent work featuring so9 As previously noted, it was testified that Steve did not know muchabout forced-air furnaces and that Schroeder and Davies spent extra timeteaching hint.large a number of callbacks as to create a serious prob-lem. I am unable to share the conclusion urged by Re-spondent. Instead it appears that, with a written recordof every piece of work Grochowski did, and with somuch incentive to prove that Grochowski was incompe-tent, Respondent was unable to come up with a convinc-ing set of examples.3. The testimony of John DaviesAs the hearing progressed, it became increasingly ob-vious that John Davies would be a pivotal witness. Hewas the person who best knew Grochowski's shortcom-ings, if any, and who even alluded to some of them inthe challenged memorandums. He could have told, withfirsthand knowledge, all about Grochowski's workman-ship and attitude on the job. As the person whose writ-ing appeared on the challenged memorandums respond-ing to Frank Schroeder's and Linda Davies' complaintsabout Grochowski and saying that he would talk to Gro-chowski and work with him, he was the one person whocould tell what, if anything, was then done with Gro-chowski to correct all of these alleged shortcomings, ifindeed, there were such shortcomings, and if, indeed,there were meaningful attempts to correct them. Hecould also have told, first hand, how Grochowski re-sponded to these efforts. He was the person who mighthave refuted Grochowski's statements to the effect thatGrochowski was not ever warned or severely criticizedconcerning the quality of his work, or ever given anyreason to believe that his job was insecure. In sum, beingthe person who worked with Grochowski and saw hisproblems, and gave him most of whatever advice, assist-ance, counseling, criticisms, and warnings that Gro-chowski might have received at NALCO, he was thelogical witness to provide the heart of the evidenceabout any of Grochowski's inadequacies and about what,if anything, was done about them.John Davies was also the person most familiar withthe furnaces at the Village Square apartment building,the person who could have not only confirmed and ex-plained the clogged filter incident but also could havedisputed John Stewart's testimony concerning the inade-quacies of the furnaces that Grochowski was workingwith. Thus he could have justified Linda Davies' other-wise seemingly incredible unawareness of any large scalefurnace problem that produced heating problems andeventually required the rewiring of every one of themany individual apartment furnaces in the VillageSquare apartment building.He was the logical witness to confirm the handwrittennotations bearing his initials on the above-discussedmemorandums and the events behind them. He was animportant witness to the questionable mid-April meetingat which, Respondent contends, it was decided to giveGrochowski until the end of the month. Logically, hecould have been expected to confirm resoundingly thetestimony of his bosses, Frank Schroeder and LindaDavies, about that meeting.He could have been called to explain away the neveradequately explained firing of John Stewart, who, as willbe noted elsewhere, had confessed to Linda Davies that20 NATIONAL APARTMENT LEASING COMPANYhe was a former union organizer who had been involvedwith Grochowski to a very minor degree, in the unsuc-cessful organizing effort. And finally, as the person clos-est to Phil Lentz in the NALCO chain of command,Davies would have been a logical, although not essential,witness to further clarify Lentz' supervisory authority orlack of thereof.Eventually, Davies did testify, but not about any ofthese things. Basically, he was asked only about some ofthe events of Grochowski's last day. Concerning theevents of the last day, Davies testified only that he metwith Frank Schroeder early on Monday morning, April28; that Schroeder was upset and insisted that Davies re-solve the Grochowski matter more quickly; and thatDavies talked to Grochowski, who seemed only luke-warm toward his job and seemed relieved after he wasfired.4. Respondent's attitude toward unions-and theinterrogation of John StewartOn one occasion even before Grochowski joined theCompany, Schroeder, in an unsolicited response to aremark he overheard, said, in front of a group of em-ployees, that "union talk is a good way to find yourselfout on the street."'°On another occasion, when Gruentold his supervisor, Frank Mariewicz, that the placeneeded a union, the supervisor told him that, if he men-tioned the Union, his butt would be out in the street.Two to 3 days later, he was relieved of his duties as acarpenter and put on the cleaning crew, where, despitehis protests, he remained. Respondent has not explainedthis on the record.Philip Lentz once told Grochowski that NALCO hadonce had a union at one of the apartment buildings, butthat the Company had gotten the union out somehow.And, as previously noted, Lentz, at the time Grochowskiwas fired, said that it was for union activity.Schroeder denies making any antiunion threats, and, inany event, claims that he knew better than to fire an em-ployee for attempting to organize. Schroeder points tothe fact that he has retained two apparently passive dues-paying union members whom he apparently acquiredalong with an apartment development at which therehad once been an active union. He also describes negoti-ations he conducted with that union (negotiations whichled nowhere) and states that the union representativesimply failed to return, and that the union was neverheard from again. This may well be the same union thatLentz later referred to, in his talks with Grochowski, asthe one Schroeder had gotten rid of.Regardless of Schroeder's attitude about unions whilehe is appearing at a National Labor Relations Boardhearing, however, the word passed to employees by thesupervisory staff is that unions are not wanted atNALCO, and that union activity is hazardous to one'sio Gruen so testified, and I credit his testimony. Gruen was a verycredible witness. He looked and sounded more convincing than Schroe-der, had no apparent stake in the outcome of the proceeding, and wasmore definite and committed in his testimony on this point, recalling anentire incident in detail, while Schroeder's testimony was limited to adenial couched in terms of the unlikeliness of his saying anything so fool-ish.continued employment. Such remarks by supervisors arelikely to reflect company attitude more accurately than isthe self-serving testimony of the proprietor on the standwhile facing charges. And NALCO's actions speak evenlouder than the words of its supervisors. In addition tothe demotion of Heinz Gruen, apparently for mere talkof a union, there is the following example of the interro-gation and firing of John Stewart.As previously noted, Grochowski filed the charge inthis case on June 20, 1980. On or about June 23,NALCO received notice of the charge. Two or 3 weekslater, Linda Davies called John Stewart into her officeand questioned him, not about the charge, but aboutGrochowski's organizing attempt." Stewart was theonly person she called in this manner and the only em-ployee to whom she spoke about the organizing efforts,except for Lentz and her husband. She claims to have se-lected Stewart because he worked near her office. Coin-cidentally or not, Stewart was also the only employeethen remaining with the Company (except for Lentz, ofcourse) who had talked with Grochowski about a union.Stewart recalls her asking whether he had known whatwas going on and whether he had talked to Grochowskiabout the Union. Mrs. Davies admittedly asked if heknew anything about any union activities and learnedfrom him that, if it came to a vote, he would vote for aunion, and that he himself had once been a union orga-nizer.On January 6, 1981, amid full assurance that his workhad been fine, and that they liked him, John Stewart wassummarily discharged by John Davies, for no obviousreason, and with only the most meaningless of explana-tions. Davies said only that it would be best for theCompany and best for Stewart himself if he were fired.Even when Stewart pressed him for specifics, Davieswould not elaborate or make sense out of the remark,but merely repeated himself. And Respondent made noattempt at the hearing to explain the firing of John Stew-art and thus to counter the obvious inference that thefiring was based on the information Stewart revealedduring the interrogation.5. The supervisory status of Philip Lentz and hisactions after learning about the UnionLentz was the designated leader of the roofing crew,which usually numbers four or five. He interviewed andscreened all potential members of his crew, and recom-mended the hiring of those he wanted, after which thefront office checked further on the qualifications of onlythose recommended, and occasionally learned somethingwhich would disqualify one of the recommended candi-dates. Otherwise, management generally accepted hisrecommendations. On the job, he told the individualswhat to do, and explained how to do it if the individualdid not already know. Generally, no higher rankingperson was present, other than momentarily, while thecrew was working. Although he did not decide what jobwould next be assigned to the crew as a whole, he didi On the stand, she could not recall whether she asked Stewart any-thing about the charges filed by Grochowski.21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecide how the work would be accomplished. On July16, before the significance of his words became apparent,Lentz stated under oath that Schroeder had authorizedhim to advertise for, interview, and hire his own roofingcrew, subject only to a reference check by the officestaff.Respondent, on August 25, in its answer to the com-plaint filed by the General Counsel, in this proceeding,admitted the allegation that Lentz held a supervisory po-sition. Presumably this admission could have only havebeen made after consultation with Respondent, and ap-parently it was done before the significance of the super-visory question became apparent. Respondent later askedfor leave to amend the answer, but only after the courseof events at the hearing had already made it obvious thatthe admission was interfering with Respondent's defense.Similarly, Lentz later revised his interpretation of his re-sponsibilities, but only after the significance of the super-visory issue was apparent. I am inclined to believe thestory of Lentz told before he or Respondent realized thesignificance of his words.I conclude that because, in addition to running theroofing crew, he exercised the power effectively to rec-ommend the hiring of the members of his roofing crew,Lentz was a supervisor within the meaning of the Act.As such, his knowledge of the organizing campaigncould reasonably be imputed to his superiors in the Com-pany, under all of the circumstances. And his superiorsfired Grochowski almost immediately after Lentz learnedof Grochowski's union activity. However, even withouta finding that Lentz was a supervisor, it seems probablethat he saw to it that Schroeder was informed of thethreat of union organization, because he was fairly closeto management and seemed to be genuinely afraid thathe would lose his job if Grochowski's organizing effortsucceeded; and, in view of all the circumstances, it isalso probable that Schroeder responded by giving JohnDavies immediate instructions calculated to lead to Gro-chowski's dismissal.It is also interesting to note that Lentz did not ever ex-pressly deny voicing fear for his job during his conversa-tion with Grochowski on Monday, April 28, and that hedid not expressly deny reporting that conversation to themanagement. He was never asked about that day's con-versation with Grochowski. The only questions (and hisonly denials) concerned the earlier conversation whichactually took place on April 25 but which was incorrect-ly identified by counsel as taking place on April 21.B. Concluding Findings-InterrogationThe unrebutted testimony of witness Linda Davies andJohn Stewart make it abundantly clear that Davies ques-tioned Stewart improperly in what appeared to be an at-tempt to root out any remaining risk that the Unionmight organize the Company. She interrogated him con-cerning who else had been involved in the unionizing,presumably so that NALCO could protect itself againstany further effort to organize the Company. But what-ever her motives might have been, such interrogation isinherently intimidating, and, as such, is a blatant viola-tion of Section 8(a)(1). The fact that Davies used afriendly manner, and the fact that she got no othernames from Stewart (because there were others) cannotabsolve Respondent. And the subsequent unexplainedfiring of Stewart, who confessed to being a one-timeunion organizer and a person somewhat involved withGrochowski's efforts to unionize NALCO, only serves toemphasize the unlawful character of the interrogation.Under the circumstances, the fact that Stewart did notlie to Davies about these matters in order to protect hisjob appears not so much as evidence of the propriety ofthe interrogation but rather as an indication of miscalcu-lation on Stewart's part.C. Concluding Findings-Remaining IssuesLentz' remarks to Grochowski about the likelihood ofeveryone losing his job if the organizing effort succeededwere clearly designed to discourage union activity, butapprehensive reaction convinces me that these wordswere not intended as threats made on behalf of manage-ment, as the General Counsel alleges, but were merelyhis personal evaluation of a situation which genuinelyfrightened him. Thus, the remarks did not violate Section8(a)(1) of the Act.Indeed, I find that Lentz was sufficiently fearful of thepossible loss of his job if the Company were unionizedthat he did the one thing that seemed best calculated tonip this threat in the bud. He warned Schroeder, whoreacted by firing Grochowski.Respondent would have the Board believe that Gro-chowski was an unsatisfactory employee due to be firedat or about this time anyway, and that it was the merestcoincidence that he came to be fired just after he hadbegun to organize the Company on behalf of the Unionand just after he had told Phil Lentz, a low-level super-visor, about it. The evidence, however, does not supportany of Respondent's factual contentions. Grochowskiwas not shown to be so unsatisfactorily an employee. Asnoted, when Grochowski testified that he had not beencriticized, cautioned, warned, or otherwise put on noticethat his work was unsatisfactory, John Davies was notcalled upon to rebut those statements. Because of this,and because I found Grochowski to be a credible wit-ness, and because I found all of Respondent's witnessesto be far less credible, I find that Grochowski was neverseriously criticized in a way that would suggest to himthat his job was in any way at risk. Nor was it proven,as alleged, that this work was unsatisfactory. The hand-ful of poor examples selected by Respondent indicates in-stead that not very much was going wrong.The Company has been shown to be antiunion. AndLentz had every incentive to inform management aboutGrochowski's activities. Indeed, as many of Respondent'sfactual assertions seem to fail under analysis, the pictureemerges of a company firing this employee instantly, andlater attempting to fabricate a defense as best it could.It would, or course, be possible to make explanationsfor Linda Davies' professed ignorance of the furnaceproblems at the Village Square Apartments; for herstretching a point or two about the trash problem at theTamarind; for Schroeder's being upset on that Mondaymorning; for the furnace filter testimony; for Lentz' re-pudiation of his sworn statement, for the unlikely testi-22 NATIONAL APARTMENT LEASING COMPANYmony of Lentz to the effect that he elected, in effect, tohelp Grochowski (at the risk of Lentz' own job) bykeeping silent about the fact that the Company wasbeing organized; for the apparent exaggeration of Gro-chowski's shortcomings and the lack of solid specific evi-dence about them; for John Davies' failure to rebut anyof the testimony of the General Counsel's witnesses sodamaging to Respondent's theory of the case; and for theextraordinary coincidence of Grochowski's being fired atthe precise moment that he became a threat to the Com-pany's antiunion policy. But taking such a approachwould require too many explanations, rationalizations, orexcuses, while the contrary view needs none of that. Thetestimony of the General Counsel's witnesses is straight-forward and makes sense. The probabilities lie with Gro-chowski's having been fired because of his union activi-ties, and with Schroeder then having orchestrated thedevelopment of Respondent's testimony after receivingnotice of the charges filed against him.I find, therefore, that Grochowski was fired because ofhis efforts to organize NALCO on behalf of the Union.This violated Section 8(a)(3) of the Act.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that Respondent beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCI.USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Laborer's International Union of North America,Construction General Laborers' Local 373, AFL-CIO, isa labor organization within the meaning of Section 2(5)of the Act.3. By coercively interrogating an employee, JohnStewart, concerning the union activities and sympathiesof himself and others, Respondent has engaged in unfairlabor practices affecting commerce within the meaningof Sections 8(a)( 1) and 2(6) and (7) of the Act.4. By discharging Stephen Grochowski because of hisactivities on behalf of the Union, Respondent has en-gaged in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(3) and 2(6) and (7) ofthe Act.5. Respondent has not been shown to have violatedthe Act in the remarks of Philip Lentz to Stephen Gro-chowski.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER'2The Respondent, Frank J. Schroeder d/b/a NationalApartment Leasing Company, Pittsburgh, Pennsylvania,its officers, agents, successors, and assigns, shall:I. Cease and desist from interrogating employees abouttheir union sympathies, desires, or activities, or those ofother employees.2. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees in regard to their hire or tenure of employ-ment because they engaged in activities protected bySection 7 of the National Labor Relations Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to engage in or refrain from engaging in any andall of the activities specified in Section 7 of the Act.3. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Stephen Grochowski immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered as a result of his discharge in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to a determination of compliance withparagraph (a) above.(c) Post at its Pittsburgh, Pennsylvania, place of busi-ness copies of the attached notice marked "Appendix."'3Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by Re-spondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps have been taking to comply herewith.I2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.X: In the event that this Order is enforced b) a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."23